Third District Court of Appeal
                               State of Florida

                         Opinion filed December 2, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D20-1373
                         Lower Tribunal No. 19-12149
                             ________________


                             Oscar Tuoza, et al.,
                                   Appellants,

                                        vs.

              Citizens Property Insurance Corporation,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Spencer Eig,
Judge.

     Shield Law Group of Florida, LLC, and Jamie Alvarez (Davie), for appellants.

     Paul R. Pearcy, P.A., and Maureen G. Pearcy, for appellee.


Before FERNANDEZ, HENDON and LOBREE, JJ.

                          ON MOTION TO DISMISS

     PER CURIAM.

     We grant appellee’s motion and dismiss this appeal without prejudice as one
taken from a non-final, non-appealable order. See Cicco v. Luckett Tobaccos, Inc.,

934 So. 2d 560, 561 (Fla. 3d DCA 2006) (“We have long adhered to the rule that

piecemeal appeals will not be permitted where claims are interrelated and involve

the same transaction and the same parties remain in the suit.”); S.L.T. Warehouse

Co. v. Webb, 304 So. 2d 97, 99 (Fla. 1974) (“Generally, the test employed by the

appellate court to determine finality of an order, judgment or decree is whether the

order in question constitutes an end to the judicial labor in the cause, and nothing

further remains to be done by the court to effectuate a termination of the cause as

between the parties directly affected.”).

      Appeal dismissed.




                                            2